RENDERED: SEPTEMBER 10, 2021; 10:00 A.M.
                         TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0895-MR

DR. JOHN R. TODD, IV                                               APPELLANT


               APPEAL FROM JEFFERSON CIRCUIT COURT
v.             HONORABLE A.C. MCKAY CHAUVIN, JUDGE
                       ACTION NO. 17-CI-006765


HILLIARD LYONS TRUST
COMPANY, LLC, IN ITS CAPACITY
AS TRUSTEE UNDER THE WILL OF
ANNE P. TODD AND ALSO AS
TRUSTEE UNDER THE RUCKER
TODD LIFE INSURANCE TRUST                                             APPELLEE


                               OPINION
                       REVERSING AND REMANDING

                                 ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND K. THOMPSON, JUDGES.

CALDWELL, JUDGE: Dr. John R. Todd, IV (“Dr. Todd”) appeals the Jefferson

Circuit Court’s July 1, 2020 opinion and order granting Appellee Hilliard Lyons

Trust Company’s (“Hilliard”) motion for judgment on the pleadings and denying

his motion for summary judgment. Upon careful consideration, we reverse the
Jefferson Circuit Court and remand for further proceeding in accordance with this

Opinion.

                 BACKGROUND AND PROCEDURAL HISTORY

               This case involves the interpretation and application of the Rucker

Todd Life Insurance Trust (“the Trust”). Specifically, it requires determining

whether the Trust authorizes Dr. Todd to exercise his power of appointment under

the Trust to benefit his adopted children.

               Rucker Todd (“Rucker”) and his wife, Anne P. Todd, had two

biological children: Dr. Todd, born in 1947, and Katherine,1 born in 1951. Neither

Dr. Todd nor Katherine has biological children. However, in the late 1970s, Dr.

Todd adopted his now-deceased wife’s two daughters, Karen and Stephanie.

Karen was eighteen and Stephanie was sixteen when they were adopted.

               Rucker created the Trust in 1996, and it has been amended five times

throughout the years. Hilliard serves as trustee. In short, the relevant portion of

the Trust was established for the initial benefit of Dr. Todd, with provision for his

“issue” to benefit should he predecease Rucker. The Trust also vested in Dr. Todd

the power of appointment. Under Paragraph 13(c), he could exercise such power




1
 Katherine is not a participant in these legal proceedings and has taken no position on the issues
before this Court. (Trial Record (“T.R.”) at 152-55.)

                                               -2-
by will, directing Hilliard to pay any principal and undistributed income at the time

of Dr. Todd’s death to an appointee of his choosing.

              However, in 2011, Rucker amended the Trust a fourth time. This

amendment prohibited Dr. Todd from exercising his power of appointment to

benefit any adopted persons or their descendants or their ancestors. The Fourth

Amendment to the Trust Agreement amends Paragraph 13(c) to include

subparagraph (3), which states:

              Notwithstanding any provisions of subparagraphs (1) and
              (2) of this paragraph 13(c), under no circumstances shall
              any power of appointment granted to any beneficiary of
              the separate trust estate administered under this
              paragraph 13 be exercisable for the benefit of any person
              adopted by another person, the issue of any person so
              adopted by another person, or the ancestors of any person
              so adopted by another person.

(T.R. at 101-02.)

              Rucker passed away in 2015. Dr. Todd subsequently filed the instant

action seeking, among other things, a judicial declaration that he may exercise his

power of appointment to benefit adopted persons and their descendants and that

any provision treating adopted persons differently than natural children is invalid.2



2
 Dr. Todd also sought a declaration that he may exercise his powers of appointment under the
Anne Todd Trust to benefit adopted persons. The Anne Todd Trust otherwise had similar
provisions as the Trust; however, it was never amended to limit the beneficiaries’ powers of
appointment concerning adopted persons as was the Trust. Accordingly, an agreed order was
entered on March 6, 2018, acknowledging Dr. Todd’s right to name adopted persons as
beneficiaries under the Anne Todd Trust.

                                             -3-
            Hilliard filed a motion for judgment on the pleadings, asserting the

language of the Trust legally and unambiguously prevented Dr. Todd from

exercising his power of appointment to favor adopted persons. Dr. Todd

responded and moved for summary judgment. He asserted that Paragraph 13(c)(3)

did not divest him of his power to appoint adopted persons as beneficiaries and that

any such restriction was illegal and unenforceable. He also asked the circuit court

to order that his attorney fees be reimbursed from the Anne Todd Trust and the

Trust. The circuit court granted Hilliard’s motion for judgment on the pleadings,

concluding as follows:

                   The language of the Trust is not ambiguous. The
            intent of Rucker Todd, as made clear by the express
            terms of the Trust as amended, was to prevent the
            distribution of trust assets to Dr. Todd’s adopted
            children. While the Court very much recognizes and
            appreciates how and why Dr. Todd may feel genuinely
            aggrieved as a result, the question before the Court is not
            whether the intent made clear by Rucker Todd is laudable
            or reprehensible. The only question is whether it is
            enforceable. In keeping with the plain meaning of the
            Trust, the Trust clearly, effectively and legally
            accomplishes Rucker Todd’s intent through Paragraphs
            32 and 13. As such, and even when viewing the evidence
            of record in the light most favorable to Dr. Todd, the
            Court is obliged to find that there are no genuine issues
            of material fact which would make it possible for him to
            prevail as a matter of law.

(T.R. at 263-64.) This appeal followed.




                                          -4-
                            STANDARD OF REVIEW

             A judgment on the pleadings “should be granted if it appears beyond

doubt that the nonmoving party cannot prove any set of facts that would entitle

him/her to relief.” Schultz v. Gen. Elec. Healthcare Fin. Servs. Inc., 360 S.W.3d

171, 176 (Ky. 2012) (citation omitted). “Appellate review of a summary judgment

involves only legal questions and a determination of whether a disputed material

issue of fact exists. So we operate under a de novo standard of review with no

need to defer to the trial court’s decision.” Shelton v. Kentucky Easter Seals Soc’y,

Inc., 413 S.W.3d 901, 905 (Ky. 2013) (footnotes omitted).

                                     ANALYSIS

             We interpret trusts using the same rules applicable to the construction

of wills. See Dep’t of Revenue v. Kentucky Tr. Co., 313 S.W.2d 401, 404 (Ky.

1958). “The most basic rule of will interpretation is that the testator’s intent must

be the ‘polar star’ toward which all interpretive efforts are guided, and this intent

will be controlling, absent some illegality.” Benjamin v. JP Morgan Chase Bank,

N.A., 305 S.W.3d 446, 451 (Ky. App. 2010) (citations omitted). “As in any case

where a court is called upon to interpret a document, the first and most important

guide is the plain language of the instrument.” Id. “If the language used is a

reasonably clear expression of intent, then the inquiry need go no further.” Clarke

v. Kirk, 795 S.W.2d 936, 938 (Ky. 1990). “However if the instrument’s provisions


                                          -5-
are susceptible to more than one different–yet reasonable–interpretation, they are

ambiguous; and, we may look to extrinsic evidence during our interpretation.”

Williams v. City of Kuttawa, 466 S.W.3d 505, 509 (Ky. App. 2015). We do not

examine provisions of the trust in isolation, rather we “construe the drafter’s intent

from a consideration of the whole document.” Benjamin, 305 S.W.3d at 452.

               Dr. Todd challenges the circuit court’s interpretation of the Trust, as

well as the validity and enforceability of Paragraph 13(c)(3)’s restriction. Before

addressing these concerns, however, we note that both parties’ briefs partially rely

on extrinsic evidence supporting their interpretation of Rucker’s intent–an affidavit

filed by Dr. Todd and the Anne Todd Trust. This Court concludes that it need not

consider language beyond the four corners of the document to resolve this appeal.

Accordingly, we decline to consider any argument premised on extrinsic evidence.

               In determining Rucker’s intent, we first look at Paragraph 32. This

paragraph serves a single purpose—it excludes adoptees and their descendants

from being considered Rucker’s issue, or lineal descendants. More specifically,

Paragraph 32 effectually prevents Dr. Todd’s adopted daughters, Karen and

Stephanie, from benefitting, either directly or indirectly,3 from the Trust.



3
  Paragraph 13 states: “To whatever extent the then remaining principal and undistributed
income of the separate trust estate are not effectively appointed by the beneficiary, the then
remaining principal and undistributed income shall be distributed to the beneficiary’s then living
issue per stirpes or if the beneficiary has no then living issue to the Settlor’s then living issue per
stirpes[.]”

                                                  -6-
             However, before a subsequent amendment of the Trust, Dr. Todd

could have still provided for Karen and Stephanie from the Trust by utilizing his

power of appointment through his own last will. Paragraph 13(c) granted Dr. Todd

the power to appoint his adopted daughters as beneficiaries. Rucker later amended

the Trust to add Paragraph 13(c)(3). Paragraph 13(c)(3) serves only one purpose–it

prevents a Trust beneficiary with the power of appointment from exercising the

power to benefit any adopted person or any ancestors of an adopted person or any

descendants of an adopted person.

             Dr. Todd argues that Rucker’s intention under Paragraph 13(c) was

not to limit his power of appointment, but to protect his power to appoint his two

daughters as beneficiaries. (Appellant’s brief, pp. 7-8.) His argument centers

around Paragraph 36A(b). The current language of Paragraph 36 was added to the

Trust in 2002, and states:

             36A. Generation-Skipping Provisions.

                   (a) Notwithstanding any other provision of this
             instrument:

                          (1) If a trust created under this instrument
             (the “original trust”) would only be partially exempt from
             federal generation-skipping tax after the attempted
             allocation of a GST exemption to it, then, before such
             allocation and as of the relevant valuation date under
             Section 2642 of the Code with respect to such allocation,
             the Trustee may (but need not) create instead two
             separate trusts of equal or unequal value which shall be
             funded fractionally out of the available property, and

                                        -7-
which shall be identical in all other respects to the
original trust, so that the allocation of GST exemption
can be made to one trust which will be entirely exempt
from federal generation-skipping tax. The two trusts
created under this subparagraph (i) shall have the same
name as the original trust except that the trust to which
GST exemption is allocated shall have the phrase “GST
exempt” added to its name, and (ii) are sometimes
referred to herein as “related.”

              (2) If property which is held in, or is to be
added or allocated to, a trust pursuant to this instrument
is subject to different treatment for any reason for
purposes of the generation-skipping tax under Chapter 13
of the Code than other property being added or allocated
to, or also held in, that trust, then the Trustee may (but
need not) hold such property instead as a separate trust
that is appropriately designated to distinguish it from the
trust to which the property otherwise would have been
allocated, but that is identical in all other respects to that
trust. The identical trusts resulting from application of
this subparagraph are also sometimes referred to herein
as “related.”

               (3) It is the intent of the Settlor that the
Trustee shall not be required to create or administer a
trust herein that is only partially exempt from generation-
skipping taxes, or to commingle property subject to
different treatment for generation-skipping tax purposes
whether because the transferees with respect to the
property are assigned to different generations or
otherwise. The provisions of this paragraph (a) are
intended to enable the Trustee to avoid such situations by
empowering the Trustee to segregate trust property (i)
that is entirely exempt from generation-skipping tax from
trust property that is not exempt, or (ii) that is otherwise
treated differently from other trust property for purposes
of the generation-skipping tax, and that provisions of this
paragraph (a) should be applied in a manner consistent
with this intention.

                             -8-
                     (b) To the extent it is consistent with the
             Trustee’s fiduciary obligations, the Trustee, in making
             discretionary distributions of net income and principal
             from the related trusts referred to in subparagraph (a) of
             this paragraph 36A, shall take advantage of the
             opportunities provided by the creation of such related
             trusts to avoid or delay generation-skipping tax when
             making discretionary distributions, and to maximize the
             amount of trust property that eventually may be
             distributed to the Settlor’s grandchildren or more
             remote descendants without transfer tax of any kind at
             the termination of all trusts created under this instrument.

(T.R. 90-92) (emphasis added).

             Dr. Todd asserts that Paragraph 36A(b)’s reference to grandchildren

conflicts with Paragraph 13(c)(3), and that the Trust should be interpreted in such a

way that Rucker’s desire to maximize eventual distribution to grandchildren is

preserved by Dr. Todd having the right to use his power of appointment for their

benefit.

             Perhaps it was Rucker’s primary desire that his grandchildren benefit

from the Trust or perhaps not. Perhaps it was Rucker’s primary desire that the

Trust ultimately be distributed in such a way that the least amount of any

inheritance or estate tax be paid. Dr. Todd’s argument is well taken that such

intentions have not been presented with clarity and without ambiguity in reading of

the Trust.

             When utilizing the plain language interpretation based on the four

corners of the document, we would not consider whether Mr. Todd had biological

                                         -9-
or adopted children or grandchildren or not. Whatever his intent, it should be

made clear without the reader having knowledge of the actual specifics of Mr.

Todd’s heirs at law. However, it is not necessary to go to great lengths to make

such determinations for purposes of this appeal since Paragraph 13(c)(3) is

unenforceable and illegal for public policy reasons.

     The restrictions of Paragraph 13(c)(3) are not legal and are unenforceable.

                Dr. Todd next argues that the Trust’s limitation on his power of

appointment is unlawful and violates Kentucky’s public policy in favor of treating

adopted children the same as biological children. KRS4 199.520(2) states:

                Upon entry of the judgment of adoption, from and after
                the date of the filing of the petition, the child shall be
                deemed the child of petitioners and shall be considered
                for purposes of inheritance and succession and for all
                other legal considerations, the natural child of the parents
                adopting it the same as if born of their bodies.

                Additionally, in 2014, the General Assembly passed legislation

enacting the Uniform Trust Code (the “UTC”) in Kentucky. The UTC is intended

to provide a comprehensive set of rules for trust governance. It applies to both

newly enacted trusts and to trusts which were in existence prior to the effective

date of the legislation, such as the trust in question here. In pertinent part, KRS

386B.1-030(2)(c) states, “The terms of a trust prevail over any provision of this



4
    Kentucky Revised Statutes.

                                            -10-
chapter, except . . . [t]he requirement that a trust and its terms be for the benefit of

its beneficiaries, and that the trust have a purpose that is lawful, not contrary to

public policy, and possible to achieve[.]”

             What is very clear from the amendment added to the Trust in 2011, to

wit Paragraph 13(c)(3) is that, “under no circumstances shall any power of

appointment granted to any beneficiary of the separate trust estate

administered under this paragraph 13 be exercisable for the benefit of any

person adopted by another person, the issue of any person adopted by another

person, or the ancestors of any person so adopted by another person.” The

plain reading of this language goes far beyond just limiting Dr. Todd’s ability to

designate his adopted children as beneficiaries. The plain reading of this language

is that Dr. Todd cannot use his power of appointment for the benefit of anyone

who is an ancestor of an adopted person, a descendent of an adopted person, or is

an adopted person. Such rejection of an entire class of people is, first and

foremost, against public policy, both generally and specifically as to KRS 199.520.

             It is the law in Kentucky that one may gift, bequeath, or otherwise

distribute their assets to whomever they so desire, and may disinherit those who

would otherwise be considered heirs at law. “The law permits a person to dispose

of their property as they see fit.” Brummett v. Brummett, 331 S.W.2d 719, 722

(Ky. 1960) (citations omitted). However, when one wants to do so from beyond


                                          -11-
the grave, and with minimal and limited tax consequences, there is the small price

to pay of at least a modicum of societal input.

             For argument’s sake, even if it is determined that Dr. Todd could not

use his powers of appointment to benefit his children, under the terms of Paragraph

13(c)(3), he would unlikely be able to use said powers for the benefit of any

charitable cause as well. It would be nearly impossible, if not impossible, to find

any charitable organization which discriminates between who it serves or benefits,

and who it does not, based on a person’s status of being the descendent of someone

who has been adopted, being the ancestor of someone who has been adopted, or

simply by having been adopted themselves.

             To be very clear, this is not saying that people should not be allowed

to disinherit anyone they want, including their own children or grandchildren,

adopted or biological. The fact is, if Rucker’s intention was to ensure his

grandchildren, Karen and Stephanie, or anyone else adopted by his children, did

not benefit from the Trust, there are numerous other ways the Trust could have

been drafted to make that intention clear without discriminating against an entire

class of people–in this case, adopted people, their descendants, and their ancestors.

             Additionally, contrary to the circuit court’s reliance on Vega v. Kosair

Charities Committee, Inc., 832 S.W.2d 895 (Ky. App. 1992), this Opinion does not

disagree with the ruling in Vega. The clear distinction between Vega and the case


                                        -12-
sub judice is that since the ruling in Vega, Kentucky adopted the Uniform Trust

Code, KRS Chapter 386B, and specifically pertinent here, section 1-030(2)(c).

There is no direct conflict between a finding that the term in Paragraph 13(c)(3) of

this Trust is against public policy and the direct holding of Vega that, “[T]he

principle that a person is permitted to pass on his property as he sees fit takes

precedence over the policy expressed in KRS 199.520(2).” Id. at 897.

             In Vega, the appellant therein argued that his biological son, who had

been adopted by his late wife prior to her death, should be considered the “issue of

the body” of her. The deceased wife had been the recipient of a testamentary trust

set up by her father where she was the lifetime beneficiary and where, upon

termination of the trust, the remaining assets were to be transferred to the “issue of

her body” or, failing such issue, to Kosair Crippled Children’s Hospital. Id. at 896.

Certainly, the grantor in Vega had the right to insist that only his biological

progeny could take or benefit from the trust he had funded, and failing that, the

assets would be transferred to a charity he had chosen–a charity that no doubt

served adopted persons.

             Certainly, if Rucker’s intent in arranging his Trust was to ensure that

only his biological descendants, or “issue,” could benefit from the Trust, or to

ensure specifically that Dr. Todd’s adopted children did not benefit, such is

certainly within his right and within the holding in Vega. However, it is not


                                         -13-
completely clear whether his intent was simply to disinherit specifically Karen and

Stephanie, disinherit any other adopted persons but not Karen and Stephanie, or

rather to make sure only his biological descendants benefited from the Trust. What

is clear, from the plain reading of the language used in Paragraph 13(c)(3) of the

Trust, is that at least this portion of the Trust fails as being against public policy

pursuant to KRS 386B.1-030(2)(c).

             Further, we agree with the amicus curiae brief of Kentucky Adoption

Coalition; there is no realistic way Paragraph 13(c)(3) of the Trust can be achieved.

The laws in the United States of America regarding the confidentiality and access

to adoption records are as varied as the states and territories of which it is

comprised. And this country, while inhabited by only a fraction of the worldwide

population, is a population which consists of people from countries all over the

world and each with their own laws regarding adoption records. Additionally,

there are certainly a great number of people, at least historically, who are not even

aware that they were adopted or descended from an adoptee.

             As the argument put forth by the Appellant and the amicus supposes,

it is likely that virtually anyone in America can be the issue of, ancestor of, or

descendant of, any person so adopted by another person. The amendment would

require that any possibility that the power of appointment exercised in favor of

some distant relative of an adoptee would violate the Trust. Such pervasive risk of


                                          -14-
the Trust being violated by simply acting on the power of appointment renders it

virtually impossible to achieve, further violating KRS 386B.1-030(2)(c).

             For this, and all the reasons previously stated, we hold that Paragraph

13(3)(c) violates the Uniform Trust Act as adopted by Kentucky. Therefore, the

order of the Jefferson Circuit Court is reversed, and this case is remanded with

instructions that said term is to be stricken as void and Dr. Todd shall be allowed to

utilize his power of appointment under the Trust as though such clause never

existed.

      Regarding the denial of Dr. Todd’s request for legal expenses.

             We cannot necessarily say there is error in the circuit court’s denial of

Dr. Todd’s request for legal fees as the applicable statute permits the award of

legal fees, but does not demand such. “In a judicial proceeding involving the

administration of a trust, the court, as justice and equity may require, may award

costs and expenses, including reasonable attorney’s fees, to any party, to be paid

by another party or from the trust that is the subject of the controversy.” KRS

386B.10-040.

             Here, Dr. Todd sought a judicial declaration vesting him with a power

of appointment not encumbered by Paragraph 13(3)(c) of the Trust, which we have

held violates the Uniform Trust Act as adopted by Kentucky. His suit against the

Anne Todd Trust was resolved by an agreed order, rendering any controversy


                                        -15-
therein moot. In light of this Court’s having reversed the circuit court as to its

denial of a significant aspect of Dr. Todd’s suit, the circuit court may want to

reconsider its ruling as to Dr. Todd’s request for legal fees to be paid from the

Trust.

                                  CONCLUSION

             The Jefferson Circuit Court’s July 1, 2020 opinion and order is

reversed, and this case is remanded for entry of orders consistent with this Opinion.

             ALL CONCUR.

 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE HILLIARD
                                            LYONS TRUST COMPANY, LLC:
 M. Thurman Senn
 Louisville, Kentucky                       Griffin Terry Sumner
                                            Cory J. Skolnick
 AMICUS BRIEF FOR KENTUCKY                  A. Thomas Sturgeon III
 ADOPTION COALITION:                        Louisville, Kentucky

 Jenny E. Scott
 Lexington, Kentucky




                                         -16-